DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo (US 2004/0172770).
Regarding claim 1, Heo figures 2-5 and 11 teach a laundry washing machine comprising: 
a first liquid detergent tray (63 additional agent chamber); 
a second liquid detergent tray (62 detergent chamber) adjacent the first liquid detergent tray; 
at least one sprayer (16 nozzle) ; and 
at least one screen (21 shower portion) disposed between the at least one sprayer and at least one of the first liquid detergent tray (63) and the second liquid detergent tray to receive fluid from the at least one sprayer and reduce fluid splashing to the other corresponding detergent tray.
As to the screen to reduce fluid splashing to the other corresponding detergent try, the shower portion of Heo is capable of performing the limitation.
Regarding claim 6, Heo figure 3 teaches a check groove 32 horizontally formed above the wave wall 30 thereby suggesting the at least one screen includes an outer periphery with recesses therein spaced away from an outer periphery of at least one of the first liquid detergent tray and the second liquid detergent tray.[0041]
Regarding claim 16, Heo figures 2-5 and 11 teach a method of introducing liquid detergent into a wash tub of a laundry washing machine at different time periods comprising the steps of: 
spraying a first fluid (16) through a first portion (21) of one or more screens into a first liquid detergent tray (63); 
spraying a second fluid (17) through a second portion (22) of the one or more screens into a second liquid detergent tray (62) adjacent to the first liquid detergent tray.
Heo teaches water is supplied to the addition agent shower portion 21 from the nozzle 16, and is then directed to the laundry aid container 60 through the plurality of holes formed on the addition agent shower portion 21. Water is supplied to the detergent shower portion 22 from the nozzle 17, and is then fed to the laundry aid container 60 through the holes formed on the detergent shower portion 22.[0055-56]
Heo further teaches the plurality of check grooves 32 are formed above the wave wall 30 to prevent water from overflowing to the shower portions 21 and 22 thereby suggesting blocking lateral spray of the first fluid into the second liquid detergent tray; and blocking lateral spray of the second fluid into the first liquid detergent tray. [0060]
Regarding claim 17, Heo suggests the user adds the detergent to the trays thereby reading on a step of adding liquid detergent through the one or more screens to both the first liquid detergent tray and the second liquid detergent tray together at the same time period.
Regarding claim 18, the user is able to add detergent to the trays thereby suggesting a step of deflecting liquid detergent towards each one of the first liquid detergent tray and the second liquid detergent tray.
Regarding claim 19, Heo teaches when a user intends to withdraw the laundry aid container 60 from the receiving cavity 40, since the laundry aid container 60 is hooked on the steeply inclined rear portion of the hook projections 33, it cannot be withdrawn until the user slightly lifts the laundry aid container 60 thereby suggesting a step of removing the first liquid detergent tray, the adjacent second liquid detergent tray, and the one or more screens from a laundry washing machine.[0053]
Regarding claim 20, Heo teaches water is supplied to the addition agent shower portion 21 from the nozzle 16, and is then directed to the laundry aid container 60 through the plurality of holes formed on the addition agent shower portion 21. Water is supplied to the detergent shower portion 22 from the nozzle 17, and is then fed to the laundry aid container 60 through the holes formed on the detergent shower portion 22 thereby suggesting a step of blocking lateral spray of the first fluid includes blocking spray of the first fluid that has already passed downwardly through the first portion of the one or more screens.[0055-56]
Regarding claim 21, Heo teaches water is supplied to the addition agent shower portion 21 from the nozzle 16, and is then directed to the laundry aid container 60 through the plurality of holes formed on the addition agent shower portion 21. Water is supplied to the detergent shower portion 22 from the nozzle 17, and is then fed to the laundry aid container 60 through the holes formed on the detergent shower portion 22.[0055-56] Heo further teaches the laundry aid dispenser of the present invention has an advantage in that it can variably control the water supply to the laundry aid container.  Particularly, since only the warm water without mixing with any of the laundry aids can be fed to the washtub, the operation mode of the washing machine can be further varied according to the user's intension thereby suggesting the step of spraying the first fluid further comprises a step of dispensing a first liquid detergent from the first liquid detergent tray at a first time period and the step of spraying the second fluid comprises a step of dispensing a second liquid detergent from the second liquid detergent tray at a second time period, wherein the first time period and the second time period are different.[0121]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2004/0172770), as applied to claim 1.
Regarding claim 2, Heo figure 11 teaches the at least one screen includes a plurality of through openings. Heo is silent to the openings being defined by a hexagonal shaped outer periphery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a hexagonal shaped outer periphery as a change in shape of the periphery is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed periphery is significant.(MPEP 2144.04)
Regarding claim 3, Heo figure 1 teaches a configuration where a shower member 7 disposed on the laundry aid container 8 thereby reading on the at least one screen is disposed over both of the first liquid detergent tray and the second liquid detergent tray.[0005]
Regarding claim 4, the shower member of Heo is capable to receive liquid detergent thereby reading on the at least one screen includes a pour through opening and a plurality of through openings of the at least one screen.
Regarding claim 5, Heo figure 1 suggests the shower member (7) having a plurality of holes thereby suggesting the pour through opening is positioned adjacent to both a first portion of an outer periphery of the first liquid detergent tray and a second portion of an outer periphery of the second liquid detergent tray, wherein the first portion and the second portion are adjacent to each other.
Regarding claim 7, Heo teaches the laundry aid dispenser of the present invention has an advantage in that it can variably control the water supply to the laundry aid container thereby suggesting the fluid flow of Heo is capable of being configured such that fluid flows from the at least one sprayer for a first time period through a first portion of the at least one screen into the first liquid detergent tray and fluid flows from the at least one sprayer for a second time period through a second portion of the at least one screen into the second liquid detergent tray.[0121]
Regarding claim 8, Heo figures 2-5 and 11 a liquid detergent dispenser having a screen for reducing fluid transfer between adjacent liquid detergent trays comprising: 
a first liquid detergent tray (63 additional agent chamber); 
a second liquid detergent tray (62 detergent chamber) adjacent the first liquid detergent tray; 
at least one sprayer (16 nozzle) ; and 
at least one screen (21 shower portion) disposed between the at least one sprayer and at least one of the first liquid detergent tray (63) and the second liquid detergent tray
Heo teaches the laundry aid dispenser of the present invention has an advantage in that it can variably control the water supply to the laundry aid container thereby suggesting the fluid flow of Heo is capable of being configured such that a first fluid from the at least one sprayer passing through a first portion of the at least one screen during a first time period into the first liquid detergent tray while minimizing fluid into the adjacent second liquid detergent tray and a second fluid from the at least one 
As to the screen to reduce fluid splashing to the other corresponding detergent try, the shower portion of Heo is capable of performing the limitation.
Regarding claim 9, Heo figure 11 teaches the at least one screen includes a plurality of through openings. Heo is silent to the openings being defined by a hexagonal shaped outer periphery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a hexagonal shaped outer periphery as a change in shape of the periphery is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed periphery is significant.(MPEP 2144.04)
Regarding claim 10, Heo figure 1 suggests the shower member (7) having a plurality of holes thereby suggesting the at least one screen includes a pour through opening and a plurality of through openings within the first portion and the second portion of the at least one screen.
Regarding claim 11, Heo figure 4 teaches hook projections 33 thereby reading on the pour through opening of the at least one screen is disposed over a deflection structure adjacent both outer peripheries of the first liquid detergent tray and the second liquid detergent tray.
Regarding claim 12, Heo figure 3 teaches a check groove 32 thereby reading on the at least one screen includes one or more recesses in an outer periphery thereof adjacent to one or more recesses in an outer periphery of at least one of the first liquid detergent tray and the second liquid detergent tray.
Regarding claim 13, Heo figures 1 and 2 teach a laundry washing machine.
Regarding claim 14, the first liquid detergent tray and the second liquid detergent tray is capable of being removably received within a solid detergent tray (60 laundry aid container).
Regarding claim 15, Heo figure 9A teaches the first liquid detergent tray includes a first siphon (66) and the second liquid detergent tray includes a second siphon (65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711